         Case 7:20-cv-02380-KMK Document 44-1 Filed 05/18/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                                    :
NAFTALI SCHMELCZER, individually and on             :      CIVIL ACTION
behalf of all others similarly situated,            :
                                                    :
                Plaintiff,                          :
        v.                                          :      NO. 7:20-cv-02380-KMK
                                                    :
PENN CREDIT CORPORATION,                            :
                                                    :      JURY TRIAL DEMANDED
                Defendant.                          :
                                                    :

                                            ORDER
                        3
        AND NOW, this _____           June
                            day of _______________, 2021, upon Defendant Penn Credit

Corporation’s (“Defendant”) Motion for Leave to File unredacted copies of certain exhibits to its

Opposition to Plaintiff’s Motion for Summary Judgment under Seal pursuant to Fed. R. Civ. P.

26(c) for good cause shown, it is hereby ORDERED that said Motion is GRANTED.

        It is further ORDERED that unredacted versions of the following exhibits may be filed

under seal:

        1.      Exhibit 1 to the Affidavit of Thomas Perrotta, which is attached to Defendant’s

Statement of Additional Material Facts to which there Exists Genuine Issues of Disputed Fact

Pursuant to Local Rule 56.1(b) as Exhibit A (Doc. 43–1 at pp. 7-8), which are Defendant’s Account

Notes for Plaintiff’s account;

        2.      Exhibit 2 to the Affidavit of Thomas Perrotta which is attached to Defendant’s

Statement of Additional Material Facts to which there Exists Genuine Issues of Disputed Fact

Pursuant to Local Rule 56.1(b) as Exhibit A (Doc. 43-1, at pp. 10-11), which is the June 19, 2019

Letter sent to Plaintiff; and




                                               1
          Case 7:20-cv-02380-KMK Document 44-1 Filed 05/18/21 Page 2 of 2




         3.       Exhibit 1 to the Declaration of Scott Astheimer, which is attached to Defendant’s

Statement of Additional Material Facts to which there Exists Genuine Issues of Disputed Fact

Pursuant to Local Rule 56.1(b) as Exhibit B (Doc. 43-2, at pp. 8-9), which is the June 19, 2019

Letter sent to Plaintiff.

                                        __________________________________________
                                                                            J.

4846-0617-8538, v. 1




                                             6/3/21




                                                  2
